Citation Nr: 0914315	
Decision Date: 04/16/09    Archive Date: 04/24/09

DOCKET NO.  05-18 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for bilateral hearing 
loss.

2.  Whether new and material evidence has been received to 
reopen a claim of service connection for a back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1954 to October 1958.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from an April 
2003 rating decision of the Chicago, Illinois Department of 
Veterans Affairs (VA) Regional Office (RO).  In August 2007, 
a Travel Board hearing was held before the undersigned.  A 
transcript of the hearing is associated with the Veteran's 
claims file.  At the Travel Board hearing, the Veteran 
sought, and was granted, a 60 day abeyance period for the 
submission of additional evidence.  In February 2008, 
additional evidence was submitted without a waiver of initial 
Agency of Jurisdiction (AOJ) consideration.  In July 2008, 
the case was remanded for additional development.  

Initially, the Board notes that in its July 2008 remand, it 
asked the RO to conduct an initial review of the new evidence 
that was submitted in February 2008 (a November 2007 medical 
opinion concerning the Veteran's back disability from Dr. 
R.M.).  A close review of the record reveals that this was 
not done.  Ordinarily, a remand by the Board confers on the 
appellant, as a matter of law, the right to compliance with 
the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 
(1998).  However, the Veteran is not prejudiced by this 
omission, as this decision reopens the Veteran's claim of 
service connection for a back disability.

The issue of entitlement to service connection for a back 
disability based on de novo review is being REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if any action on his part 
is required.



FINDINGS OF FACT

1. An unappealed August 1994 rating decision denied service 
connection for bilateral hearing loss essentially because 
there was no evidence of a hearing loss disability in 
service, nor was there any evidence to suggest a relationship 
between the Veteran's current hearing loss disability and his 
service.  

2. Evidence received since the August 1994 rating decision 
does not tend to show that bilateral hearing loss was 
manifested in service, that sensorineural hearing loss (SNHL) 
was manifested in the first postservice year, or that the 
Veteran's current bilateral hearing loss may be related to 
his service; does not relate to the unestablished fact 
necessary to substantiate the claim of service connection for 
bilateral hearing loss, and does not raise a reasonable 
probability of substantiating the claim.

3. An unappealed October 1961 rating decision denied service 
connection for back strain essentially because there was no 
evidence of a residual disability from the Veteran's 
complaints of back pain in service; subsequent unappealed 
rating decisions, most recently in September 1994, continued 
the denial.  

4. Evidence received since the September 1994 rating decision 
includes a diagnosis of a back disability and raises 
questions about the nature and etiology of such disability, 
relates to the unestablished facts necessary to substantiate 
the claim of service connection for a back disability, and 
raises a reasonable possibility of substantiating the claim.  


CONCLUSION OF LAW

1. New and material evidence has not been received, and the 
claim of service connection for bilateral hearing loss may 
not be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156 (2008).

2. Evidence received since the September 1994 rating decision 
is new and material, and the claim of service connection for 
a back disability may be reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his representative of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1) (including as amended effective May 
30, 2008; 73 Fed. Reg. 23353 (April 30, 2008)).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran was advised of VA's duties to notify and assist 
in the development of his claims prior to the April 2003 
rating decision.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  A January 2003 letter advised him of his and 
VA's responsibilities in the development of evidence to 
substantiate his claims.  In addition, it instructed him that 
new and material evidence was required to reopen his claim; 
explained what new and material evidence meant; and outlined 
what evidence was needed to substantiate the claim.  An 
October 2008 letter specifically advised him that for 
evidence to be considered new and material, it would have to 
show that his current back disability and bilateral hearing 
loss were related to his service.  These notices complied 
substantially with the notice requirements for claims to 
reopen in Kent v. Nicholson, 20 Vet. App. 1 (2006), and the 
claim was readjudicated after all critical notice was issued, 
and development sought by the Board was completed.  See 
December 2008 supplemental statement of the case (SSOC).  The 
Veteran has had ample opportunity to respond/supplement the 
record, and is not prejudiced by any technical notice 
deficiency that may have occurred during the process.  It is 
not alleged otherwise.   In compliance with Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), a March 2006 letter 
informed the Veteran of disability rating and effective date 
criteria.

The Veteran's service treatment records (STRs) are associated 
with his claims file, and pertinent postservice treatment 
records have been secured.  The RO arranged for VA 
examinations in April 2005 (for both the Veteran's back 
disability and his bilateral hearing loss).  He has not 
identified any pertinent evidence that remains outstanding.  
VA's duty to assist as to the matters addressed on the merits 
is met.  

B.	Legal Criteria, Factual Background, and Analysis

Historically, an October 1961 rating decision denied the 
Veteran's claim of service connection for a back strain based 
on a finding that although he complained of back pain in 
service, there was no underlying pathology for such 
complaints, nor was there a current diagnosis of a back 
disability.  The Veteran did not appeal this decision and it 
became final.  38 U.S.C.A. § 7105.  Subsequent rating 
decisions, most recently in September 1994, declined to 
reopen the claim.  The September 1994 rating decision is the 
most recent final decision in the matter of service 
connection for a back disability.  An August 1994 rating 
decision denied the Veteran's claim of service connection for 
bilateral hearing loss as it was not found to be related to 
his service.  He did not appeal this decision, and it is 
final.  

Generally, when a claim is disallowed, it may not be reopened 
and allowed, and a claim based on the same factual basis may 
not be considered.  Id.  However, a claim on which there is a 
final decision may be reopened if new and material evidence 
is submitted.  38 U.S.C.A. § 5108. 

38 C.F.R. § 3.156(a), which defines "new and material 
evidence," was revised, effective for all claims to reopen 
filed on or after August 29, 2001.  The instant claims to 
reopen were filed after that date and the revised definition 
applies.  "New" evidence means existing evidence not 
previously submitted to agency decisionmakers.  "Material" 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  Id.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110; 1131; 38 C.F.R. 
§ 3.303.  Service connection also may be granted for any 
disease initially diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disability was incurred in service.  38 C.F.R. 
§ 3.303(d).  

For certain chronic diseases (including organic diseases of 
the nervous system - to include sensorineural hearing loss - 
and arthritis), service connection may be established on a 
presumptive basis if they are manifested to a compensable 
degree in a specified period of time postservice (one year 
for organic diseases of the nervous system and arthritis). 
38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

To substantiate a claim of service connection, there must be 
medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  See Hickson v. West, 12 
Vet. App. 247 (1999).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and an evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 
38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 
 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

The Board notes that it has reviewed all of the evidence in 
the Veteran's claims file, with an emphasis on the evidence 
relevant to these appeals.  Although the Board has an 
obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claims.

Bilateral Hearing Loss

Hearing loss disability is defined by regulation.  For the 
purpose of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Evidence of record in August 1994 consisted of the Veteran's 
STRs which were silent for any complaints, findings, 
treatment, or diagnosis related to bilateral hearing loss.  
On October 1958 service separation physical examination, the 
Veteran's whispered and speaking voice tests were normal 
bilaterally.  

On July 1994 VA audiological evaluation, puretone thresholds, 
in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
45
50
50
50
LEFT
40
45
45
45
45

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and 96 percent in the left ear.  The 
Veteran complained of progressive hearing loss since service, 
and reported being exposed to artillery fire and loud engine 
room noises in service; he denied any occupational or 
recreational noise exposure postservice.  Bilateral moderate 
sensorineural hearing loss was diagnosed.

Evidence received since August 1994 includes VA treatment 
records showing that in May 2002, bilateral mild to 
moderately severe SNHL was diagnosed, and that in June 2002, 
the Veteran was fitted with a hearing aid.  They do not 
include an opinion as to whether the Veteran's current 
bilateral hearing loss might be related to his service, do 
not show continuity of symptomatology, and do not show that 
SNHL was manifested in the first postservice year.  

On April 2005 VA audiological evaluation, puretone 
thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
55
60
60
65
LEFT
50
50
55
60
60

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 90 in the left ear.  The 
Veteran reported that his bilateral hearing loss started 
fifteen years prior to the examination, and that he had been 
exposed to acoustic trauma in service, but none postservice.  
The examiner opined, "The veteran's complaints of hearing 
loss . . . [is] not at least as likely as not related to his 
military service," and explained the rationale for his 
opinion was that there was a lack of evidence in the claims 
file of complaints of hearing loss in service, and also there 
was a lack of proximity between the dates of the Veteran's 
service and onset of his hearing loss.

At the August 2007 Travel Board hearing, the Veteran 
testified that a VA physician once told him that his hearing 
loss was related to his service, as postservice he worked in 
a post office for 12 years, and then on his own, and he was 
not exposed to any loud noises after his separation from 
service.  Notably, the United States Court of Appeals for 
Veterans Claims (Court) has held that a layperson's account 
of what a physician purportedly said is too attenuated and 
inherently unreliable to constitute medical (and competent) 
evidence.  Robinette v. Brown, 8 Vet. App. 69, 77 (1995).

As the Veteran's claim of service connection for bilateral 
hearing loss was previously denied because there was no 
evidence that the disability had its onset in service, became 
manifest to a compensable degree within a year following his 
discharge from service, or was otherwise related to his 
service, for evidence received to be new and material, it 
must relate to these unestablished facts.  While the 
additional evidence is new because it was not previously of 
record and considered, it is not material to the claim.  
There continues to be no competent evidence showing or 
suggesting that the Veteran's bilateral hearing loss is (or 
might be) related to his service.  

In light of the foregoing, the Board finds that the 
additional evidence received since August 1994 does not 
pertain to the unestablished fact necessary to substantiate 
the claim of service connection for a bilateral hearing loss, 
does not raise a reasonable probability of substantiating the 
claim, and is not material.  Accordingly, the claim may not 
be reopened.




Back Disability

Evidence of record in September 1994 consisted of:

* STRs showing that the Veteran complained of back pain from 
February to May 1958.  His October 1958 service separation 
physical examination report was silent for any complaints, 
findings, or diagnosis related to the back.  

* A statement received in August 1961 from Dr. D.C.R. stated 
that he had treated the Veteran from August to September 1959 
for complaints related to his back.  

* A September 1961 VA examination report that found no 
orthopedic disease in the low back.  X-rays revealed no 
definite abnormalities along all segments of the Veteran's 
lumbar spine, and the apophysial joints on both sides of the 
lumbar spine were also essentially negative.

* A June 1964 treatment record from West Suburban Hospital 
emergency room showing that the Veteran reported having back 
pain ever since he injured his back in service.  He 
complained of aggravated back pain by bending and throwing 
sacks at work.

Evidence received since September 1994 include VA outpatient 
treatment records showing that the Veteran routinely 
complains of and seeks treatment for back pain.  An October 
2002 X-ray revealed advanced degenerative joint disease of 
the lumbar spine.  He subsequently underwent physical therapy 
for one month until November 2002.  A May 2006 MRI of the 
cervical spine revealed degenerative disc disease.  In July 
2006, it was noted that the Veteran had a longstanding 
history of back pain secondary to spinal stenosis, and that 
he takes pain medication and is regularly injected with 
intrathecal analgesia at the pain clinic.

On April 2005 VA examination, severe arthritis in the 
lumbosacral spine was diagnosed.  The examiner stated that 
the STRs showed the Veteran had received some treatment in 
service for his back, and that the Veteran reported 
sustaining a back injury in service following a diving 
accident.  He then stated, "However, when [he] left the 
military, he received an epidural steroid injection and had 
no further problems for 25 years.  He did not have symptoms 
of radiculopathy while in the military with the problems in 
the back that he sustained at that time."  Based upon the 
foregoing, in the examiner's opinion, the Veteran's current 
arthritis was not related to his service, but rather was an 
"aging phenomenon with degenerative disease of the spine."

In a November 2007 letter, the Veteran's VA physician, Dr. 
R.M., stated that the Veteran had been evaluated in the Pain 
Clinic at the Jesse Brown VA Medical Center for chronic low 
back pain, and after reviewing the Veteran's STRs which 
showed that he was evaluated and treated for low back pain in 
service, it was his opinion that, "It is possible that [the 
Veteran's] present medical condition has persisted from that 
time."

The Board finds that the evidence submitted is new and 
material because it was not previously of record and 
considered, and it speaks directly to the issue to be 
decided; specifically, Dr. R.M.'s November 2007 letter raises 
questions about the nature and etiology of the Veteran's back 
disability.  When taken at face value, as is required when 
determining solely whether or not to reopen a previously 
denied claim, the Board finds that the evidence relates to an 
unestablished fact necessary to substantiate the claim and 
raises a reasonable possibility of substantiating the claim.  
Thus, the evidence is new and material and is sufficient to 
reopen the claim of entitlement to service connection for a 
back disability.


ORDER

The appeal to reopen a claim of service connection for 
bilateral hearing loss is denied.

The appeal to reopen a claim of service connection for a back 
disability is granted.



REMAND

As noted above, the Veteran was treated for back pain in 
service.  He alleges his continued back pain and current back 
disability, to include arthritis, are related to his 
complaints of back pain in service.  

At the time of the Veteran's first VA examination in 
September 1961, a back disability was not noted.  On April 
2005 VA examination, severe arthritis in the lumbosacral 
spine was diagnosed, and the examiner opined that such was 
unrelated to the Veteran's history of back pain in service, 
but was the result of an aging phenomenon.  However, in a 
November 2007 letter, the Veteran's VA physician, Dr. R.M., 
stated that he had reviewed his STRs and, in his opinion, it 
was possible that the current chronic low back pain was 
related to his in-service back complaints.  

Governing regulation provides that an examination or opinion 
is necessary if the evidence of record: (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and (B) establishes that the veteran suffered an 
event, injury or disease in service; (C) indicates that the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease in service, but (D) 
does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim.  See 38 C.F.R. 
§ 3.159(c)(4).  The Court has held that the requirement for 
evidence that a disability "may be associated" with service 
is a "low threshold" requirement.  McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  

As the record includes a current diagnosis of a back 
disability that may be service-connected, a medical opinion 
from the Veteran's VA physician suggesting that his current 
condition may be related to his service, and also reflects 
that the Veteran has complained of continuous symptoms of 
pain ever since his in-service back injury (which satisfies 
the "low threshold" standard of McLendon), another VA 
examination for a medical opinion is necessary.  

Accordingly, the case is REMANDED for the following:
1. 	The RO should arrange for the 
Veteran to be examined by an orthopedic 
specialist to determine the etiology of 
his current back disability.  The 
Veteran's claims file must be reviewed by 
the examiner in conjunction with the 
examination.  Based on a review of the 
record and examination of the Veteran, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
(50 percent or better probability) that 
the Veteran's current back disability, to 
include arthritis, is related to his 
complaints of back pain in service.  The 
examiner must explain the rationale for 
the opinions given, and must also comment 
on the conflicting opinions that are 
already of record (specifically, the April 
2005 VA examination indicating that the 
Veteran's current back disability is age-
related and the November 2007 VA 
physician's opinion that the Veteran's 
current back disability has persisted from 
his service).  

2. 	The RO should then re-adjudicate 
the claim.  If it remains denied, the RO 
should issue an appropriate SSOC and 
afford the Veteran and his representative 
the opportunity to respond.  The case 
should then be returned to the Board, if 
in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


